Exhibit 10.7

 

 

AMENDMENT NO.1 TO WARRANT AND REGISTRATION RIGHTS AGREEMENT

 

 

 

This Amendment No. 1 to Warrant and Registration Rights Agreement (this
“Amendment”), dated as of March 9, 2016, is entered into by and among
Towerstream Corporation (“Towerstream”), and Melody Business Finance LLC
(“Melody”) in its capacity as Agent. Capitalized terms that are not otherwise
defined herein shall have their defined meanings under the Warrant and
Registration Rights Agreement, dated as of October 16, 2014, by and among
Towerstream and the Warrant Holders thereto (the “Registration Rights
Agreement”)


 

WITNESSETH:

 

WHEREAS, Melody has been designated as the Agent for the Warrant Holders under
the Registration Rights Agreement;

 

WHEREAS, Towerstream and Melody, as Agent for the Warrant Holders, desire to
amend the Registration Rights Agreement as more particularly set forth below;

 

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:

 

SECTION 1.     Amendments.

 

1.1     Registrable Securities. The definition of “Registrable Securities” is
hereby amended by deleting clause (ii) therein and replacing such clause with
the following:

 

“(ii) [Reserved]”

 

1.2     Required Registration Date. The definition of “Required Registration
Date” is hereby amended to mean December 31, 2016 and Section 4.01(a) is hereby
amended and restated in its entirety to read as follows:

 

“(a) Subject to the provisions hereof, on or before the Required Registration
Date, the Company shall (i) file a Registration Statement (which shall be a
“shelf” Registration Statement under Rule 415 promulgated under the Securities
Act registering for resale all Registrable Securities) (such Registration
Statement, a “Required Registration Statement”) and (ii) cause such Required
Registration Statement to be declared effective by the SEC. If permitted under
the Securities Act, such Required Registration Statement shall be one that is
automatically effective upon filing.”

 

1.3     Liquidated Damages. Section 4.01(g) and Section 4.01(h) are hereby
amended and restated in its entirety to read as follows:

 

“(g) [Reserved]”

 

 
 

--------------------------------------------------------------------------------

 

 

“(h) [Reserved]”

 

1.4     Cashless Exercise. Section 4.01(f) is hereby amended and restated in its
entirety to read as follows”

 

“At any time any Holder who desires to exercise a Warrant may do so by
surrendering a number of Warrants (or fractional portions thereof) having a
value equal to the Exercise Price (a ‘Cashless Exercise’) if the then Fair
Market Value of a share of Common Stock exceeds the Exercise Price. The value of
Warrants so surrendered for exercise in a Cashless Exercise shall be equal to
the Fair Market Value, at the time of such surrender, of that number of shares
of Common Stock into which such Warrant is then exercisable with respect to such
exercise, less the aggregate Exercise Price of such exercised Warrants.”

 

1.5     Demand Registration Statement. Section 4.01 is hereby amended by
inserting therein a new Section 4.01(i) which shall read as follows:

 

“(i) In the event that (i) the required Registration Statement is not effective
with the SEC (or the Underlying Stock is not Listed on the Company’s Principal
Market) as at the Required Registration Date or (ii) at any time after the
Required Registration Date the required Registration Statement is not effective
with the SEC (or the Underlying Stock is not then Listed for trading), then from
time to time thereafter at the request of the Agent, the Company shall use its
reasonable best efforts to prepare and file with the SEC, and cause to become
effective, one or more Registration Statements for at least 33% of the
Registrable Securities then beneficially owned by the Warrant Holders.”

 

1.6     Limitation of Amendments. The amendments set forth in this Section 1 are
effective solely for the purposes set forth herein and shall be limited
precisely as written and shall not be deemed to be a consent to any amendment,
waiver or modification of any other term or condition of the Registration Rights
Agreement. Except as herein amended, the Registration Rights Agreement is hereby
ratified and confirmed and shall remain in full force and effect.

 

SECTION 2.      Representations and Warranties. To induce the Agent to enter
into this Agreement on behalf of the Warrant Holders, Towerstream hereby
represents and warrants to the Agent and the Warrant Holders as follows:

 

2.1     Towerstream has the power and authority to execute and deliver this
Amendment and to perform its obligations under Registration Rights Agreement, as
amended by this Amendment;

 

2.3     The execution and delivery by Towerstream of this Amendment and the
performance by Towerstream of its obligations under Registration Rights
Agreement, as amended by this Amendment, have been duly authorized;

 

 
 

--------------------------------------------------------------------------------

 

 

2.4     The execution and delivery by Towerstream and the performance by
Towerstream of its obligations under the Registration Rights Agreement, as
amended by this Amendment, do not and will not contravene (i) any law or
regulation binding on or affecting Towerstream, (ii) any contractual restriction
with a person binding on Towerstream, (iii) any order, judgment or decree of any
court or other governmental or public body or authority, or subdivision thereof,
binding on Towerstream, or (iv) the organizational documents of Towerstream;

 

2.5     The execution and delivery by Towerstream of this Amendment and the
performance by Towerstream of its obligations under the Registration Rights
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on Towerstream, except as already has been
obtained or made;

 

2.6     This Amendment has been duly executed and delivered by Towerstream and
is the binding obligation of Towerstream, enforceable against Towerstream in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

SECTION 3.      Counterparts This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and shall be binding upon all parties, their successors and assigns, and all of
which taken together shall constitute one and the same Amendment. A signature
delivered by facsimile shall constitute an original.

 

[Signature Page Follows]

 

 
 

--------------------------------------------------------------------------------

 

 

 

[SIGNATURE PAGE TO AMENDMENT TO REGISTRATION RIGHTS AGREEMENT]

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth above.

 

 

 

 

TOWERSTREAM CORPORATION, a Delaware

corporation

 

 

By: /s/ Philip Urso                                                          

       Name: Philip Urso
       Title: Interim CEO

 

 

MELODY BUSINESS FINANCE, LLC, a

Delaware limited liability company as Agent

at the direction and on behalf of the Warrant

Holders

 

 

By: /s/ C. Andres Scaminaci                                         

       Name: C. Andres Scaminaci
       Title: Authorized Signatory

 

 